[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTIONS FOR ATTORNEY'S FEES
The parties are in substantial agreement as to the proper test to apply in the consideration of attorney's fees pursuant of 42 U.S.C. § 1988
when defendants prevail on the merits of the action: it is whether the plaintiffs action is "meritless in the sense that it is groundless or without foundation." Hughes v. Rowe, 449 U.S. 5, 14 (1980). I have examined the authority supplied by both parties; there appears to be nothing precisely on point. Although the defendants prevailed on a pretrial motion, I cannot say that the matter did not give me pause. I do CT Page 9566 not find that the action was entirely without foundation or that no reasonable, even if unsuccessful, argument existed in support of the action. The defendant's motions for attorney's fees are, then, denied.
Beach, J.